1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11       RAYMOND KEITH REVIERE,                        Case No. 5:19-cv-00947-JAK-KES
12                     Petitioner,
                                                       ORDER TO SHOW CAUSE WHY
13         v.
                                                        PETITION SHOULD NOT BE
14       KIMBERLY SEIBLE,1 Warden,                      DISMISSED AS UNTIMELY
15                     Respondent.
16
17              On May 11, 2019, Petitioner Raymond Keith Reviere (“Petitioner”)
18   constructively filed a Petition for Writ of Habeas Corpus by a Person in State
19   Custody pursuant to 28 U.S.C. § 2254 (the “Petition”). (Dkt. 1 [signature date].)
20   As discussed more fully below, the Court orders Petitioner to show cause why the
21   Petition should not be dismissed as untimely.
22                                                I.
23                                        BACKGROUND
24              On January 30, 1998, a jury convicted Petitioner of second degree robbery,
25   with two prior robbery convictions based on guilty pleas. (Id. at 2.) Pursuant to
26   1
      Per the California Department of Corrections and Rehabilitation website, Robert
27   Burton is the acting warden at Deuel Vocational Institution, where Petitioner is
     presently incarcerated. See https://www.cdcr.ca.gov/Facilities_Locator/DVI.html.
28

     1
1    California’s Three Strikes Law, Petitioner received a sentence of 25 years to life on
2    April 9, 1998. (Id. at 2, 37.) Since his conviction, Petitioner has filed a number of
3    habeas petitions in the San Bernardino County Superior Court,2 the California
4    Court of Appeal,3 the California Supreme Court,4 and the Central District of
5    California.5
6          On January 30, 2018, the San Bernardino Superior Court granted one of
7    Petitioner’s habeas petitions, finding that the trial court incorrectly calculated
8    Petitioner’s pretrial custody credits at the time of his initial sentencing. (Id. at 37-
9    42.) The court ordered that an amended abstract of judgment be issued to correct
10   Petitioner’s actual custody days. (Id. at 42.) The amended abstract of judgment
11   was entered on February 5, 2018. (Id. at 43.) On May 11, 2019, Petitioner
12   constructively filed the instant Petition, which attacks the validity of the guilty
13   pleas underlying his Three Strikes sentence. (Dkt. 1.)
14                                              II.
15                                       DISCUSSION
16   A.    Legal Standard
17         The Ninth Circuit has held that the district court has the authority to raise the
18   statute of limitations issue sua sponte when untimeliness is obvious on the face of
19
20   2
       From 2004 to 2017, Petitioner appears to have filed seven habeas petitions in the
21   Superior Court. See https://www.sb-court.org/divisions/civil-general-
     information/court-case-information-and-document-sales.
22
     3
      From 2001 to 2014, Petitioner appears to have filed three habeas petitions in the
23   4th Appellate District, Division 2. See https://appellatecases.courtinfo.ca.gov/.
24   4
      From 2001 to 2017, Petitioner appears to have filed twelve habeas petitions in the
25   California Supreme Court. See https://appellatecases.courtinfo.ca.gov/.
26   5
      Per PACER (Public Access to Court Electronic Records), Petitioner filed five
27   habeas petitions in the district court (other than the instant Petition), from 2000 to
     2007. See https://www.pacer.gov/.
28

                                                 2
1    the Petition and to summarily dismiss a habeas petition on that ground pursuant to
2    Rule 4 of the Rules Governing Section 2254 Cases in the United States District
3    Courts, so long as the Court “provides the petitioner with adequate notice and an
4    opportunity to respond.” See Nardi v. Stewart, 354 F.3d 1134, 1141 (9th Cir.
5    2004); Herbst v. Cook, 260 F.3d 1039, 1042-43 (9th Cir. 2001).
6          1.    One-Year Statute of Limitations
7          This action is subject to the Antiterrorism and Effective Death Penalty Act of
8    1996 (“AEDPA”). Lindh v. Murphy, 521 U.S. 320, 336 (1997) (holding that
9    AEDPA applies to cases filed after its effective date of April 24, 1996). AEDPA
10   provides as follows:
11         (d) (1) A 1-year period of limitation shall apply to an application for a
12         writ of habeas corpus by a person in custody pursuant to the judgment
13         of a State court. The limitation period shall run from the latest of--
14         (A) the date on which the judgment became final by the conclusion of
15         direct review or the expiration of the time for seeking such review;
16         (B) the date on which the impediment to filing an application created
17         by State action in violation of the Constitution or laws of the United
18         States is removed, if the applicant was prevented from filing by such
19         State action;
20         (C) the date on which the constitutional right asserted was initially
21         recognized by the Supreme Court, if the right has been newly
22         recognized by the Supreme Court and made retroactively applicable to
23         cases on collateral review; or
24         (D) the date on which the factual predicate of the claim or claims
25         presented could have been discovered through the exercise of due
26         diligence.
27   28 U.S.C. § 2244(d)(1).
28         Thus, AEDPA “establishes a 1-year time limitation for a state prisoner to file

                                               3
1    a federal habeas corpus petition.” Jimenez v. Quarterman, 555 U.S. 113, 114
2    (2009). The statute of limitations period generally runs from “the date on which the
3    judgment became final by the conclusion of direct review or the expiration of the
4    time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A).
5          2.     Statutory Tolling
6          AEDPA provides for statutory tolling as follows:
7          The time during which a properly filed application for State post-
8          conviction or other collateral review with respect to the pertinent
9          judgment or claim is pending shall not be counted toward any period
10         of limitation under this subsection.
11   28 U.S.C. § 2244(d)(2).
12         The United States Supreme Court has interpreted this language to mean that
13   the AEDPA’s statute of limitations is tolled from the time the first state habeas
14   petition is filed until the California Supreme Court rejects a petitioner’s final
15   collateral challenge, so long as the petitioner has not unreasonably delayed during
16   the gaps between sequential filings. Carey v. Saffold, 536 U.S. 214, 219-21 (2002);
17   see also Nino v. Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999), cert. denied, 529 U.S.
18   1104 (2000). Statutory tolling “does not permit the reinitiation of a limitations
19   period that has ended before the state petition was filed,” even if the state petition
20   was timely filed. Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003), cert.
21   denied, 540 U.S. 924 (2003); Jimenez v. Rice, 276 F.3d 478, 482 (9th Cir. 2001);
22   Wixom v. Washington, 264 F.3d 894, 898-99 (9th Cir. 2001), cert. denied, 534 U.S.
23   1143 (2002).
24         3.     Equitable Tolling
25         In Holland v. Florida, 560 U.S. 631 (2010), the Supreme Court held that the
26   AEDPA’s one-year limitation period is subject to equitable where the petitioner
27   shows that (1) he has been pursuing his rights diligently, and (2) some
28   extraordinary circumstance stood in his way and prevented his timely filing. Id. at

                                                  4
1    649. “[T]he threshold necessary to trigger equitable tolling [under AEDPA] is very
2    high, lest the exceptions swallow the rule.” Miranda v. Castro, 292 F.3d 1063,
3    1066 (9th Cir. 2002), cert. denied, 537 U.S. 1003 (2002). Consequently, as the
4    Ninth Circuit has recognized, equitable tolling will be justified in few cases.
5    Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003).
6          The burden of demonstrating that the AEDPA’s one-year limitation period
7    was sufficiently tolled, whether statutorily or equitably, rests with the petitioner.
8    See, e.g., Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005); Banjo v. Ayers, 614 F.3d
9    964, 967 (9th Cir. 2010); Gaston v. Palmer, 417 F.3d 1030, 1034 (9th Cir. 2005) (as
10   amended); Miranda, 292 F.3d at 1065.
11   B.    The Petition Appears to Be Untimely.
12         In Gonzalez v. Sherman, 873 F.3d 763 (9th Cir. 2017), the superior court
13   amended the petitioner’s judgment to correct his pretrial custody credits; the Ninth
14   Circuit held that where a superior court order amends the petitioner’s conviction or
15   sentence (and directs that an amended abstract of judgment be prepared) to correct
16   an illegality, the superior court order constitutes a new, intervening judgment
17   pursuant to which the petitioner is in custody. Id. at 770. The Ninth Circuit
18   concluded that the habeas petition filed after this new judgment was not second or
19   successive, regardless of how many petitions the petitioner filed prior to the
20   judgment. Id. Here too, the Superior Court issued an amended judgment to correct
21   Petitioner’s pretrial custody credits.
22         The amended judgment restarted the AEDPA one-year statute of limitations
23   under § 2244(d)(1). Smith v. Williams, 871 F.3d 684, 988-89 (9th Cir. 2017); see
24   also Marquez v. McDaniel, 729 F. App’x 583 (9th Cir. 2018) (memorandum) (“the
25   one-year [AEDPA] period runs from the date of the amended judgment”); see also
26   Shropshire v. Baca, 702 F. App’x 629 (9th Cir. 2017) (memorandum) (“AEDPA’s
27   statute of limitations clock restarts when a state-court judgment is amended.”).
28

                                                5
1          Here, the San Bernardino Superior Court issued its habeas grant on January
2    30, 2018 and entered the amended judgment on February 5, 2018.6 According to
3    the California Court of Appeal’s online records search, Petitioner did not appeal.
4    See http://appellatecases.courtinfo.ca.gov/. Therefore, the judgment became “final”
5    under § 2244(d)(1)(A) on April 6, 2018, when the sixty-day period to seek direct
6    review expired. See California Rules of Court, Rule 8.308(a); see also Thorns v.
7    Sherman, 2017 WL 10527376, at *4 (C.D. Cal. Dec. 1, 2017) (where petitioner’s
8    superior court habeas petition was granted, resulting in an amended judgment,
9    determining that the limitations period expired once year after the 60-day window
10   to appeal). Absent tolling, the limitations period expired one year later on April 6,
11   2019. Petitioner did not constructively file the Petition until May 11, 2019.
12         It does not appear that Petitioner filed any habeas petitions in 2018 or 2019 to
13   provide a basis for statutory tolling.
14                                            III.
15                                      CONCLUSION
16         IT IS THEREFORE ORDERED that, on or before July 1, 2019, Petitioner
17   show cause in writing, if any he has, why the Court should not recommend that this
18   action be dismissed with prejudice on the ground of untimeliness. Petitioner may
19
20   6
       The Court assumes for this calculation that entry of the amended judgment
21   restarted the AEDPA clock, to construe the dates in Petitioner’s favor. In Thorns v.
     Sherman, 2017 WL 10527376, at *4 (C.D. Cal. Dec. 1, 2017), which presents a
22   similar factual scenario, the Court calculated timeliness from the date habeas relief
23   was granted—not when the amended judgment was actually entered; there,
     however, the petition was timely whether calculated from the date of habeas grant
24   or the date the amended judgment was entered. Gonzalez recognized that under
25   California law, the judgment of conviction is the “oral pronouncement” at
     sentencing; the “abstract of judgment” is the clerk’s official recitation of the oral
26   judgment of conviction, which must be provided to the state prison official charged
27   with executing the judgment. 873 F.3d at 770. Using the date of habeas grant,
     Petitioner’s one-year limitations period elapsed on April 2, 2019.
28

                                               6
1    argue, for example, that (1) the limitations period began to run upon a different
2    triggering event under 28 U.S.C. § 2244(d), (2) he is entitled to statutory tolling, or
3    (3) he is entitled to equitable tolling.
4
5           DATED: May 30, 2019
6
7
8
                                                ___________________________________
9
                                                KAREN E. SCOTT
10                                              UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  7
